      Case: 1:19-cv-07012 Document #: 1 Filed: 10/24/19 Page 1 of 9 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 KATHERINE MARTINEZ, individually
 and behalf of all others similarly
 situated,
                                                   Case No: 1:19-cv-07012
                    Plaintiff,

        v.                                         Removed from the Circuit Court of Cook
                                                   County, Illinois, County Department,
 NANDO’S RESTAURANT GROUP,                         Chancery Division, Case No. 2019 CH
 INC.,                                             10488

                    Defendant.


                                   NOTICE OF REMOVAL

       Defendant Nando’s Restaurant Group, Inc. (“Defendant”) hereby removes the above-

captioned action, which is currently pending in the Circuit Court of Cook County, Illinois, County

Department, Chancery Division, to the United States District Court for the Northern District of

Illinois, Eastern Division. This removal is based upon both diversity jurisdiction and jurisdiction

under the Class Action Fairness Act of 2005 (“CAFA”), pursuant to 28 U.S.C. §§ 1332, 1441, and

1446. In support of its Notice of Removal, Defendant states the following:

                                     The State Court Action

       1.      On September 10, 2019, Plaintiff Katherine Martinez (“Plaintiff”) filed a putative

class action complaint in the Circuit Court of Cook County, Illinois, County Department, Chancery

Division, captioned Katherine Martinez, individually and on behalf of all others similarly situated,

v. Nando’s Restaurant Group, Inc., Case No. (2019 CH 10488) (the “Action”). The complaint

alleges three counts for violations of the Illinois Biometric Information Privacy Act (740 ILCS

14/1 et seq.) (“BIPA”).
       Case: 1:19-cv-07012 Document #: 1 Filed: 10/24/19 Page 2 of 9 PageID #:2




       2.      Defendant was served with a copy of the summons and complaint on September

27, 2019. Thus, this Notice of Removal is timely filed within the 30 days permitted by 28 U.S.C.

§ 1446(b).

       3.      In accordance with 28 U.S.C. § 1446(a), a true and correct copy of copy of all

process, pleadings, and orders served upon Defendant, including a copy of the Summons,

Complaint, and a Motion for Class Certification and Request for Discovery on Certification Issues,

are attached as Exhibit 1.

       4.      Plaintiff alleges that she brings this Complaint on behalf of a proposed class of

“[a]ll residents of the State of Illinois who had their fingerprints collected, captured, received,

otherwise obtained, or disclosed by Nando’s while residing in Illinois” (the “Class”). (Ex. 1,

Compl. ¶ 38.) Plaintiff asserts that the Class consists of “at least hundreds of employees.” (Id. ¶

39.)

       5.      Plaintiff alleges that Defendant violated her rights and the rights of the Class under

BIPA by:

                   Failing to obtain written releases from Plaintiff and the Class
                    before it collected, used and stored their biometric identifiers
                    and information, in violation of 740 ILCS 14/15(b)(3);
                   Failing to inform Plaintiff and the Class in writing that their
                    biometric identifiers and information were being collected and
                    stored, in violation of 740 ILCS 14/15(b)(1);
                   Failing to inform Plaintiff and the Class in writing of the specific
                    purpose and length of term for which their biometric identifiers
                    or information were being collected, stored, and used, in
                    violation of 740 ILCS 14/15(b)(2); and
                   Failing to publicly provide a retention schedule or guideline for
                    permanently destroying its employees’ biometric identifiers and
                    information, in violation of 740 ILCS 14/15(a).

(See id., ¶¶ 49, 58, 59, 68, 77-80.)




                                                   2
       Case: 1:19-cv-07012 Document #: 1 Filed: 10/24/19 Page 3 of 9 PageID #:3




        6.       Plaintiff seeks monetary damages on behalf of herself and the Class for each

violation of BIPA, injunctive and other equitable relief, reasonable litigation expenses and

attorneys’ fees, pre- and post-judgment interest, and any other relief as justice requires. (Id., Prayer

for Relief.)

                                         Jurisdiction and Venue

        7.       Because the Circuit Court of Cook County, Illinois lies in the Northern District of

Illinois, Eastern Division, this Court is the appropriate venue for removal. See 28 U.S.C. §§

93(a)(1), 1441(a), and 1446(a).

        8.       As explained further below, this Court has original jurisdiction over this Action

pursuant to 28 U.S.C. §§ 1332(a)(1) and 1332(d), because it is a civil action between citizens of

different states and the amount in controversy with regard to Plaintiff exceeds $75,000, and further,

because the amount in controversy for the Class members in the aggregate exceeds $5,000,000.1

                                          Diversity Jurisdiction

        9.       The federal courts have original jurisdiction over actions such as this one by virtue

of the diversity jurisdiction granted by 28 U.S.C. § 1332(a)(1).

                                         Diversity of Citizenship

        10.      The parties are citizens of different states.

        11.      Plaintiff is a citizen of Illinois. (Compl. ¶ 10.)

        12.      Defendant is a Delaware corporation with its principal place of business in

Washington, D.C. (See Compl. ¶ 11; Exhibit 2, Declaration of Kyla Nave (“Nave Decl.”), ¶ 4.)

        13.      For purposes of diversity, a corporation “shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where


1
 Defendant does not concede, and specifically reserves the right to contest, all of Plaintiff’s alleged factual
assertions, legal contentions, and alleged damages.


                                                      3
       Case: 1:19-cv-07012 Document #: 1 Filed: 10/24/19 Page 4 of 9 PageID #:4




it has its principal place of business.” 28 U.S.C. § 1332(c)(1); see also Hertz Corp. v. Friend,

559 U.S. 77, 80-1 (2010) (a corporation’s principal place of business is its “nerve center,” typically

found at a corporation’s headquarters, or the place where its officers direct, control, and coordinate

the corporation’s activities).

        14.     Therefore, for the purposes of determining diversity jurisdiction, Defendant is a

citizen of Delaware and Washington D.C. Defendant is not a citizen of Illinois.

        15.     The parties are of diverse citizenship, as Plaintiff is a citizen of Illinois and

Defendant is a citizen of Delaware and Washington, D.C.

                                      Amount in Controversy

        16.     To support diversity jurisdiction, the amount in controversy must exceed $75,000,

exclusive of interest and costs. See 28 U.S.C. § 1332(a). A removing defendant can establish the

amount in controversy “by calculation from the complaint’s allegations.” Meridian Security Ins.

Co. v. Sadowski, 441 F.3d 536, 541 (7th Cir. 2006). The defendant need only establish by a

preponderance of the evidence that the plaintiff could stand to recover over $75,000 if she were to

prevail, not that the plaintiff would in fact be awarded more than that amount. See Oshana v. Coca-

Cola Co., 472 F.3d 506, 511 (7th Cir. 2006).

        17.     Where a plaintiff provides little information regarding the value of her claims, “a

good-faith estimate of the stakes is acceptable if it is plausible and supported by a preponderance

of the evidence.” Id. at 511; see also Blomberg v. Serv. Corp. Int’l, 639 F.3d 761, 763 (7th Cir.

2011). Once the defendant has satisfied this burden, the plaintiff may defeat federal jurisdiction

“only if it appears to a legal certainty that the claim is really for less than the jurisdictional

amount.” Id. (emphasis added); see also Spivey v. Vertrue, Inc., 528 F. 3d 982, 986 (7th Cir. 2008).

While Defendant denies the validity and merit of all Plaintiff’s claims and denies her requests for




                                                  4
       Case: 1:19-cv-07012 Document #: 1 Filed: 10/24/19 Page 5 of 9 PageID #:5




relief thereon, the factual allegations in Plaintiff’s Complaint, supplemented by her dates of

employment (omitted from her pleadings), establish that more than $75,000 is at controversy in

this action.

        18.    Plaintiff appears to allege that Defendant violated BIPA when it required her to

clock in and out using her fingerprint and did so two times per day—when she started and finished

work for the day. (See Compl. ¶ 32.)

        19.    Plaintiff worked for Defendant from February 17, 2018 to November 30, 2018 at

Defendant’s Oakbrook, Illinois location. (Nave Decl., ¶ 7.) During her employment, Plaintiff

worked at least 125 shifts. (Id.)

        20.    Plaintiff alleges that Defendant’s actions were willful and/or reckless and seeks

statutory damages of $5,000 for each willful or reckless violation of BIPA. (See Compl. ¶¶ 51, 61,

70.) If, as Plaintiff appears to allege, each such incident were deemed to be a violation (a claim

that Defendant would strenuously oppose), then the amount in controversy would exceed $75,000.

Defendant could owe $5,000 in statutory damages for “each violation” of the BIPA. See 740 ILCS

14/20. Thus, an allegation of only sixteen violations (eight days) would place $80,000 at issue.

Plaintiff alleges she was required to scan her fingerprint at the beginning and end of each workday

(Compl. ¶ 32), which is well over eight days of employment, thus exceeding the minimum amount

in controversy. Even if each violation was limited to $1,000 of damages per violation, Plaintiff’s

125 shifts worked for Defendant still places the amount in controversy above $75,000.

        21.    As a result of the diversity of citizenship and amount in controversy, diversity

jurisdiction is satisfied and removal is proper.




                                                   5
      Case: 1:19-cv-07012 Document #: 1 Filed: 10/24/19 Page 6 of 9 PageID #:6




                                        CAFA Jurisdiction

       22.     This Court also has original jurisdiction over this Action under CAFA. See 28

U.S.C. § 1332(d).

       23.     CAFA grants district courts original jurisdiction over civil class actions filed under

federal or state law in which any member of a class of plaintiffs is a citizen of a state different

from any defendant and where the amount in controversy for the putative class members in the

aggregate exceeds the sum or value of $5,000,000, exclusive of interest and costs. See 28 U.S.C.

§ 1332(d)(2)(A).

       24.     CAFA authorizes removal of such actions pursuant to 28 U.S.C. § 1446. As set

forth below, this case meets all of CAFA’s requirements for removal and is timely and properly

removed by the filing of this Notice.

       25.     Defendant is not a state, state official, or other governmental entity, as required by

28 U.S.C. 1332(d)(5)(A).

       26.     The putative class consists of 100 or more individuals, as required by 28 U.S.C.

§ 1332(d)(5)(B), as approximately 1,814 Nando’s employees in Illinois have used a timekeeping

system that scanned a portion of their finger since Nando’s began operations in Illinois on or about

May 20, 2105. (Nave Decl., ¶ 9.)

       27.     As explained above, diversity of citizenship exists between Plaintiff and Defendant.

Plaintiff is a citizen of Illinois and Defendant is a citizen of Delaware and Washington, D.C.

       28.     Though Plaintiff’s Complaint is silent as to the total amount of damages claimed,

her pleadings and putative class plausibly place more than $5,000,000 in controversy. See Oshana,

472 F. 3d at 511; Blomberg, 639 F.3d at 763. While Defendant denies the validity and merit of all

Plaintiff’s claims and denies his requests for relief thereon, the factual allegations in Plaintiff’s




                                                 6
       Case: 1:19-cv-07012 Document #: 1 Filed: 10/24/19 Page 7 of 9 PageID #:7




Complaint put the total amount of damages at issue in this action is in excess of $5,000,000, which

exceeds this Court’s jurisdictional minimum under CAFA.

        29.      As stated above, Plaintiff alleges Defendant could owe $5,000 in statutory damages

for each violation of BIPA. See Complaint ¶¶ 51, 61, 70; 740 ILCS 14/20. Here, there have been

1,814 employees who have used a timekeeping system that scanned a portion of their finger in the

state of Illinois since Nando’s began operations in Illinois on or about May 20, 2015. Accordingly,

if Defendant is found to have willfully violated a single provision of BIPA with respect to each of

the 1,814 putative class members, the amount in controversy is $9,070,000.00, which exceeds the

minimum amount in controversy under CAFA. In the Complaint, Plaintiff alleges Defendant

violated four separate provisions of BIPA. See Complaint ¶¶ 77-80.

        30.      As a result of the diversity of citizenship and amount in controversy, removal of

this Action under CAFA is appropriate.2

                              Compliance With Procedural Requirements

        31.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as it is

being filed within 30 days of Defendant being served with the complaint on September 27, 2019.

See Exhibit 1.

        32.      Attached as Exhibit 3 is a true and correct copy of the Notice to Adverse Party of

Filing of Notice of Removal, the original of which is being served upon Plaintiff Katherine

Martinez, as required by 28 U.S.C. § 1446(d), through her attorneys, David Fish and John Kunze,

The Fish Law Firm, P.C, 200 East Fifth Avenue, Suite 123, Naperville, Illinois 60563.


2
 None of the exceptions to CAFA jurisdiction apply in this case. See 28 U.S.C. § 1332(d)(3) and (4). It is
Plaintiffs’ burden to prove that an exception to CAFA jurisdiction applies. See In re Sprint Nextel Corp.,
593 F.3d 669, 673 (7th Cir. 2010). Each of the CAFA exceptions requires that the primary defendant, or a
defendant from whom significant relief is sought, be a citizen of the forum state. 28 U.S.C. § 1332(d)(3)
and (4). However, as set forth above, Defendant is not a citizen of Illinois. As such, Plaintiff cannot establish
the applicability of any exception to CAFA jurisdiction in this case.


                                                       7
      Case: 1:19-cv-07012 Document #: 1 Filed: 10/24/19 Page 8 of 9 PageID #:8




       33.     A true and correct copy of this Notice of Removal has been forwarded for filing in

the Circuit Court of Cook County. Attached as Exhibit 4 is a copy of the Notice to State Court of

Filing Notice of Removal, the original of which is being filed with the Clerk of the Circuit Court

of Cook County as required by 28 U.S.C. § 1446(d).

       34.     Defendant files this Notice of Removal solely for the purpose of removing the

instant Action and does not waive, and specifically reserves, any and all defenses.

       WHEREFORE, having fulfilled all statutory requirements, Defendant hereby removes

this Action from the Circuit Court of Cook County, Illinois, County Department, Chancery

Division, to this Court, and requests this Court assume full jurisdiction over the matter as provided

by law and permit this Action to proceed before it as a matter properly removed thereto.


Dated: October 24, 2019                              Respectfully submitted,



                                                     /s/Patricia J. Martin


Patricia J. Martin
pmartin@littler.com
LITTLER MENDELSON, P.C
600 Washington Avenue, Suite 1000
St. Louis, Missouri 63101
314.659.2000

Kwabena A. Appenteng
kappenteng@littler.com
Orly Henry
ohenry@littler.com
Melissa A. Logan
mlogan@littler.com
LITTLER MENDELSON, P.C.
321 North Clark Street, Suite 1000
Chicago, Illinois 60654
312.372.5520

Attorneys for Defendant Nando’s Restaurant Group, Inc.


                                                 8
        Case: 1:19-cv-07012 Document #: 1 Filed: 10/24/19 Page 9 of 9 PageID #:9




                                CERTIFICATE OF SERVICE


       I hereby certify that on October 24, 2019, I caused the foregoing document to be filed with
the Clerk of the Court using the CM/ECF system and served upon the following via U.S. Mail and
email:

David Fish
John Kunze
admin@fishlawfirm.com
The Fish Law Firm, P.C.
200 East Fifth Avenue, Suite 123
Naperville, Illinois 60563
Tel: 630.355.7590
Fax: 630.778.0400


                                                            /s/Patricia J. Martin




4813-8247-2105.5 104792.1002




                                                9
